Per Curiam.
Defendants William Grayson and Lamond Grayson were charged with (l) assault with intent to murder in violation of CL 1948, § 750.83 (Stat Ann 1962 Rev § 28.278), and (2) robbery armed in violation of CLS 1961, § 750.529 (Stat Ann 1968 Cum Supp § 28.797). Defendants were found guilty on both counts by a jury on May 37, 1967.
The appeal raises five issues. The people file a motion to dismiss the appeal or to affirm the convictions.
*181A review of defendants’ brief, the motion to dismiss or affirm, and the record discloses that the matters complained of in the first four allegations of error were not preserved for appeal by proper objections during trial, and that the fifth allegation of error is without merit for the reason that if error occurred it was not shown to have been prejudicial to defendants.
Affirmed.
Lesinski, C. J., and J. H. Gillis and Quinn, JJ., concurred.